DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record failed to teach a microfluidic device for use in a serial crystallography apparatus including
a fiber holder having an outlet and a second snap engagement feature, wherein the first snap engagement feature is configured to engage the second snap engagement feature to removably couple the nozzle to the fiber holder, and wherein the outlet of the fiber holder is configured to be aligned with the inlet of the nozzle when the first snap engagement feature is coupled to the second snap engagement feature.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rick K. Chang whose telephone number is (571) 272-4564.  The examiner can normally be reached on 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/RICK K CHANG/                                                                                       Primary Examiner, Art Unit 3726